VAN HOOMISSEN, J.,
concurring in part; dissenting in part.
It was error for the trial judge to instruct the jury that it could consider defendant’s burglary conviction for its bearing on whether he was predisposed to commit theft. Nevertheless, I would affirm his theft convictions. The record contains substantial and convincing evidence of his guilt, and the error was very unlikely to have changed the result of the trial. Chapman v. California, 386 US 18, 87 S Ct 824, 17 L Ed 2d 705 (1967); State v. Stockett, 278 Or 637, 565 P2d 739 (1977); State v. Van Hooser, 266 Or 19, 511 P2d 359 (1973).
I agree with the majority disposition of defendant’s other assignments of error.